Guerry, J.,
dissenting. X can not agree with my colleagues in' this case. The matter which causes me to disagree is the question as to whether the pistol-shot wound inflicted by the defendant on the deceased was the cause of his death. The evidence discloses that the deceased was shot December 23, and was treated by a doctor at a hospital within fifteen minutes thereafter. He was discharged from the hospital either on December 28, or within ten dajrs, and died sometime in January, within three weeks or a month from the time he was shot and about two weeks after he was discharged from the hospital. From the evidence we know only that he died one morning; no witness was presented to give any of the immediate circumstances.of his death. So far as the record appears he died suddenly. The doctor who had been treating him for syphilis for a long time before he was shot stated that the deceased was in the secondary stage of syphilis, and that he attended the deceased at a hospital within fifteen minutes after he had been shot. He testified: “He got better at the hospital, and was able to go home. I don't' know what caused his death; he died suddenly. Whether he died from a heart attack or from a ruptured blood vessel in his brain or heart—I don't know what caused his death, nor what contributed primarily, although I am a practicing physician. . . He apparently recovered from the gunshot *521wounds, from a physical examination he had, to my satisfaction. I did not examine him after he was dead; but had, a day or two before he died. I examined him then because I was treating him for syphilis.” Both doctors testified that the fact that the bullet was lodged near the vertebra did not cause his death; that it was possible for such a wound as that inflicted to cause a person’s death, but that it was not ordinarily the kind to kill a human being. The second doctor, who also treated the deceased while he was in the hospital, swore: “I have no idea what produced this negro’s death. I would say, as a medical opinion, that there was a likelihood of a blood clot lodging in his heart, as the most likely cause; of course I couldn’t say definitely that could have caused his death. As to whether or not that would have been most likely the result of a gunshot wound or some other condition, it could have been from either one of them. It isn’t usual for a person suffering from syphilis to die from a blood clot in the heart, but it is possible.”
It is essential that the State prove beyond a reasonable doubt, not only that the defendant administered the wound, but that the deceased died as a result of that wound. In 3 Warren on Homicide, 285, § 277, it is said: “A proximate relationship or connection between the assault and death must be proved beyond a reasonable doubt.” In Daniel v. State, 126 Ga. 541, 542 (55 S. E. 472), it was said: “The burden was upon the State to show beyond a reasonable doubt, not only that the accused inflicted a wound under such circumstances that if death ensued the accused would be guilty of murder, but also to a like degree of certainty that death actually resulted from the wound inflicted.” (Italics mine.) Quoting again from Warren on Homicide: “Evidence that shows an obscure or a merely probable relationship or connection is insufficient. There is not sufficient proof to sustain a conviction, where there is a reasonable doubt as to the cause of- death.” In State v. Rounds, 104 Vt. 442 (160 Atl. 249), it was said: “In homicide case, causal connection between death of decedent and unlawfuTacts of respondent can not be supported on mere conjecture and speculation.” I quote again from 3 Warren on Homicide, 287, § 277: “Evidence that does not disprove that death resulted from accident, natural causes, or suicide, is insufficient.”
In this case, before the jury would be authorized to find that the wound inflicted on the deceased- by the defendant was the cause *522of the death, they must be able to say that the circumstances relied on supported this hypothesis and excluded every other reasonable hypothesis. The doctor who had been treating the deceased before he was shot, and who treated him immediately after he was shot, discharged him from the hospital as being able to go home. He went to see the defendant two days before he died, not to treat him for the wound which had apparently healed, but for a previous complaint, that of syphilis. This doctor was an expert. He knew the character and extent of the wound, which, according to his testimony, was not a wound which would ordinarily produce death. He was put on the witness-stand by the State, and swore repeatedly that he would not be able to say, nor would he say, that the wound contributed to the death of the deceased. The other doctor who also treated the deceased for his wound swore that he could not say what caused his death; that any answer he might make would be entirely gflesswork. In spite of the testimony of experts who swear they could only speculate as to the cause of the death, may a jury say, or may this court say, “We know and are convinced beyond a reasonable doubt that the wound inflicted caused the death?” Neither we nor the jury saw the wound. The description of its character and extent we learn from these doctors. Can it be said that the jury’s common knowledge is so superior to that of the sworn expert witnesses that it knows absolutely, while the experts -(the doctors) still “see through a glass darkly?” There are a number of elements to be taken into ■ consideration, among which is the time that elapsed. The deceased had been discharged from the hospital, apparently as cured of the wound, at least two weeks before he died. There is no evidence that his wound or injury confined him to his home, or that he was not able to travel about and perform his work. Can we or a jury do other than speculate as to what length of time must elapse before we can say that death was not from some cause other than the infliction of the wound? To my mind there is nothing more than a conjecture or a speculation that relates the death to the wound. The proof required is not that it might have been occasioned by the wound, but it must be shown that the wound, and not any other cause, occasioned the death.